United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 10, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-31107
                         Summary Calendar



REQUELLE BRYANT,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-904
                       --------------------

Before DAVIS, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Requelle Bryant filed a complaint in federal district court

asserting that the decision of the Commissioner to deny her

supplemental security income (SSI) benefits was not supported by

substantial evidence.   The district court reversed the decision

of the Commissioner and remanded Bryant’s case pursuant to the

fourth sentence of 42 U.S.C. § 405(g) for consideration of

additional evidence.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-31107
                                -2-

     Bryant does not assert that the district court erred in its

judgment.   Bryant’s sole argument on appeal is that the district

court erred by failing to address the arguments contained in her

objections to the magistrate judge’s report.   In adopting the

magistrate judge’s report, the district court stated that it had

conducted an independent review of the record including Bryant’s

objections.   This court presumes that “the district court did its

statutorily commanded duty in the absence of evidence to

the contrary” when the district court states that it conducted

an independent review.   Koetting v. Thompson, 995 F.2d 37, 40

(5th Cir. 1993).   Further, a district court’s failure to consider

timely filed objections will not constitute reversible error

absent a showing of prejudice.   See Kreimerman v. Casa Veerkamp,

S.A. de C.V., 22 F.3d 634, 646-47 (5th Cir. 1994).   As Bryant

concedes the district court did not err in its judgment, she

cannot show prejudice with respect to her allegation the district

court failed to consider the arguments contained in her

objections.   The judgment of the district court is AFFIRMED.